                            Case 2:21-cv-00844-KJM-JDP Document 14 Filed 08/13/21 Page 1 of 1


                  1                                     UNITED STATES DISTRICT COURT
                  2                                     EASTERN DISTRICT OF CALIFORNIA
                  3                                         SACRAMENTO DIVISION
                  4

                  5      A.Y.O, a minor, by and through his guardian ad   Case No. 2:21-cv-00844-KJM-JDP
                         litem, FRANCIS OCASIO, FRANCIS OCASIO
                  6      individually, and ALEXANDER OCASIO,              ORDER
                  7                       Plaintiffs,
                  8             v.
                  9      ENLOE MEDICAL CENTER, a California
                         Corporation doing business as ENLOE
               10        MEDICAL CENTER-ESPLANADE; AKIBA E.
                         GREEN, D.O., and DOES 1 through 250,
               11        inclusive,
               12                         Defendants,
               13        RITE AID CORPORATION and OPTUM,
               14                       Removing Defendants.
               15

               16                      The Pro Hac Vice Application [Dkt. # 11] is APPROVED. The Pro Hac Vice Attorney

               17        is DIRECTED to request filing access through PACER.

               18                      IT IS SO ORDERED.

               19
               20         DATED: August 12, 2021.

               21

               22

               23

               24

               25

               26

               27

               28
LITTLER MENDELSON P.C.
    1 Monument Square
          Suite 600
    Portland ME 04101
       207.774.6001                                                   1              CASE NO. 2:21-CV-00844-KJM-JDP
